DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-2, 6-11 and 15-18 are currently pending in the present application. Claims 1 and 10-11 are currently amended; claims 2, 9 and 18 are original; claims 3-5 and 12-14 are cancelled; claims 6 and 15 are withdrawn-currently amended; and claims 7-8 and 16-17 are withdrawn.  The amendment dated December 28, 2021 has been entered into the record. 

Election/Restrictions
Claims 6-8 and 15-17 are allowable. The restriction requirement among Species I and Species II, as set forth in the Office action mailed on 08/03/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 08/03/2021 is withdrawn.  Claims 6-8 and 15-17, directed to Specie II, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-2, 6-11 and 15-18 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of Hiroshima (US 2010/0232004), of record, discloses an array substrate (Figures 1-4, element substrate 31) comprising: a first scan line (Figure 4A, scan line 25N) extending in a first direction (the horizontal direction in Figure 4A); a second scan line (Figure 4A, scan line 25P) extending in the first direction; a first gate electrode (25n; Paragraph [0049]) coupled to the first scan line and projecting in a second direction (the vertical direction) intersecting the first direction from the first scan line toward the second scan line (Figure 4A); a second gate electrode (25p; Paragraph [0049]) coupled to the second scan line and projecting in the second direction from the second scan line toward the first scan line (Figure 4A); a signal line (12) intersecting the first scan line and the second scan line in a plan view; and a semiconductor film having a first linear portion (see “a first linear portion” denoted by the examiner in Figure 4A below; see Paragraphs [0074]-[0076] regarding 20P being a N-type or P-type semiconductor film) extending in the first direction, a second linear portion (“a second linear portion”) extending in the first direction, and a coupling portion (“a coupling portion”) 
However, Hiroshima fails to disclose, in light of the specification, “a third contact hole of the interlayer insulating film coupling the first linear portion to the signal line; and a fourth contact hole of the interlayer insulating film coupling the second linear portion to the signal line”. While Hiroshima teaches, in the Figure 5 embodiment, “a third contact hole (121n) of the interlayer insulating film coupling the first linear portion to the signal line; and a fourth contact hole (121p) of the interlayer insulating film coupling the second linear portion to the signal 
The examiner further considered Yamazaki et al. (US 2017/0213505, hereinafter “Yamazaki `505”) and Zhou (US 9941303). Yamazaki `505 teaches a semiconductor film (Figure 5, semiconductor portions of 5005 and 5006; Paragraph [0115]) having a first linear portion (a linear portion of 5005) with a contact hole, a second linear portion (a linear portion of 5006) with another contact hole, and a coupling portion (contact hole between two linear portions between 5005 and 5006) coupling one end of the first linear portion to one end of the second linear portion. However, Yamazaki `505 fails to disclose another end of the first linear portion and another end of the second linear portion being coupled to the signal line. Zhou teaches an array substrate comprising: two gates electrodes coupled to a gate scan line (Figure 2; 61 and 62 coupled to 21) and a semiconductor film having a U-shaped having two linear portions and a coupling portion (7 having 71, 72 and 73) coupled to a data line (3). However, Zhou fails to teach another end of the first linear portion and another end of the second linear portion being coupled to the signal line. The prior art, applied alone or in combination, fails to teach or suggest the combination and arrangement of elements recited in Applicant’s claim 10.

[AltContent: textbox (a coupling portion)][AltContent: textbox (a first linear portion)][AltContent: arrow][AltContent: textbox (a second linear portion)][AltContent: arrow][AltContent: arrow][AltContent: roundedrect][AltContent: roundedrect][AltContent: roundedrect]
    PNG
    media_image1.png
    397
    428
    media_image1.png
    Greyscale


The prior art of Yamazaki (US 2004/0135146), of record, discloses providing two gate electrodes on a semiconductor film for an N-type TFT and a P-type TFT to effectively lower the OFF current value (Figures 2 and 6; two gate electrodes 19a and 19b provided on the semiconductor film for the N-type or P-type TFT 201; Paragraphs [0037]-[0038], [0039]-[0040], [0046]), such that two gate electrodes are coupled to a scan line and projecting in a second direction intersecting a first direction from the scan line, wherein in a plan view, a linear portion intersects the two gate electrodes (19a and 19b coupled to 211 and projecting from 211 in the vertical direction, and 19a and 19b intersecting the semiconductor film).



The examiner further considered Yamazaki et al. (US 2017/0213505, hereinafter “Yamazaki `505”) and Zhou (US 9941303). Yamazaki `505 teaches a semiconductor film (Figure 5, semiconductor portions of 5005 and 5006; Paragraph [0115]) having a first linear portion (a linear portion of 5005) with a contact hole, a second linear portion (a linear portion of 5006) with another contact hole, and a coupling portion (contact hole between two linear portions between 5005 and 5006) coupling one end of the first linear portion to one end of the second linear portion. However, Yamazaki `505 fails to disclose another end of the first linear portion and another end of the second linear portion being coupled to the signal line. Zhou teaches an array substrate comprising: two gates electrodes coupled to a gate scan line (Figure 2; 61 and 62 coupled to 21) and a semiconductor film having a U-shaped having two linear portions and a coupling portion (7 having 71, 72 and 73) coupled to a data line (3). However, Zhou fails to teach another end of the first linear portion and another end of the second linear portion being coupled to the signal line. The prior art, applied alone or in combination, fails to teach or suggest the combination and arrangement of elements recited in Applicant’s claim 1.
Dependent claims 2 and 6-9 are allowed by virtue of their dependence on claim 1.
Regarding claim 10, Hiroshima discloses a display device (Figures 1-4, liquid crystal panel 30) comprising: an array substrate (31); a counter substrate (32); and a display layer (34) located between the array substrate and the counter substrate, wherein the array substrate comprises: a first scan line (Figure 4A, scan line 25N) extending in a first direction (the horizontal direction in Figure 4A); a second scan line (Figure 4A, scan line 25P) extending in the first direction; a first gate electrode (25n; Paragraph [0049]) coupled to the first scan line and projecting in a second direction (the vertical direction) intersecting the first direction from the first scan line toward the second scan line (Figure 4A); a second gate electrode (25p; Paragraph [0049]) coupled to the second scan line and projecting in the second direction from the second scan line toward the first scan line (Figure 4A); a signal line (12) intersecting the first scan line and the second scan line in a plan view; a semiconductor film having a first linear portion (see “a first linear portion” denoted by the examiner in Figure 4A above; see Paragraphs [0074]-[0076] regarding 20P being a N-type or P-type semiconductor film) extending in the first direction, a second linear portion (“a second linear portion”) extending in the first direction, and a coupling portion (“a coupling portion”) coupling one end of the first linear portion to one end of the second linear portion, with another end of the first linear portion and another end of the second linear portion being coupled to the signal line (Figure 4A, a contact hole 121 coupled the another ends of the first linear portion and the second linear portion to 12; Paragraph [0060]); a pedestal electrode (Figure 4B, capacitor electrode 29) coupled to the semiconductor film (29 coupled to the semiconductor film via NS and PS); a planarizing film (13) covering the signal line and the pedestal electrode; a pixel electrode (19) disposed in each pixel (Paragraph [0048]); an interlayer insulating film (Figure 4B, interlayer insulation film 27) between the semiconductor film and the pedestal electrode; a first contact hole (191) of the planarizing film couples the pedestal electrode to the pixel electrode (Paragraph [0063]), and is disposed between the first scan line and the second scan line in the plan view (Figure 4A); a second contact hole (291; Paragraph [0060]) of the interlayer insulating film coupling the coupling portion to the pedestal electrode is disposed between the first scan line and the second scan line in the plan view (Figure 4A), and in the plan view, the semiconductor film is disposed between the first scan line and the second scan line, the first linear portion intersects the first gate electrode, and the second linear portion intersects the second gate electrode (Figure 4A).
Dependent claims 11 and 15-18 are allowed by virtue of their dependence on claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871      

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871